DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 11/04/2022.  Claims 43-52 are pending.  Claim 43 is independent.  Claims 1-42 are canceled.  Claims 44-52 have been newly added
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) The limitation “proximal movement of the elongated member relative to the elongated shaft or distal movement of the elongated shaft relative to the elongated member causes the first expandable member to further expand into a second expanded configuration in which the first expandable member an outer perimeter that is larger than in the preformed expanded configuration” in claim 43 does not have sufficient support in the original disclosure and is considered as new matter.  Claim 43 is directed to the embodiment shown in Fig. 6 by at least reciting the second attachment and third attachment.  Figure 6 shows the expanded configuration of the medical device.  The disclosure is silent on that the first, expandable member can be further expanded into a second expanded configuration in which the first expandable members has an outer perimeter that is larger than in the preformed expanded configuration.  Although the specification describes that in some embodiments that the “the shape of the first expandable member 526, second expandable member 527 and third expandable member 528 can be further changed by pulling the elongate member 524 proximally and holding the tubular member 522 stationary, or moving the tubular member 522 distally and holding the elongate member stationary, or moving the elongate member 524 proximally while moving the tubular member 522 distally” as described above for previous embodiments in Para. [0098] but it does not specifically disclose that the first expandable member has an outer perimeter that is larger in the second expanded configuration than in the preformed expanded configuration.  Furthermore, none of the embodiment discloses that an expandable member has an outer perimeter that is larger in the second expanded configuration than in the preformed expanded configuration. Claims 44-52 are rejected because they depend on claim 43.
b)  The limitation “wherein the second and the third expandable member remains in the preformed expanded configuration when the elongate member is moved proximally relative to the elongate shaft or the elongate shaft is moved distally relative to the elongate member” in claim 43 does not have sufficient support and is considered as new matter.  Although the specification discloses “[a] proximal end portion of the first expandable member 526 is coupled to a distal end portion 525 of the tubular member 522 at attachment 538, and a distal end portion of the expandable member 526 and a proximal end portion of the second expandable member 527 are coupled to the elongate member 524 at attachment 558. A distal end portion of the second expandable member 527 and a proximal end portion of the third expandable member 528 are coupled to the elongate member 524 at attachment 560, and a distal end portion of the third expandable member 528 is coupled to a distal end portion 536 of the elongate member 524 at attachment 534,” however it is does not disclose/describe what the attachments exactly are for coupling the ends of the second and third expandable members to the elongate member (e.g. fixedly coupling/attaching the ends of the expandable members to the elongate member 524 or slidably coupling/attaching the ends of the expandable members to the elongate member).  Although previous embodiments describe how the shape of first expandable member changes (e.g. Figs. 2C-3) when the proximal end of the first expandable member is attached to the tubular member and the distal end of the first expandable member is attached to the elongate member, but the specification does not provide sufficient descriptions on how the shapes of the second and third expandable members changes when the elongate member is moved proximally relative to the elongate shaft or the elongate shaft is moved distally relative to the elongate member, especially the specification does not describe what the attachments 558, 560, and 534 are.   Claims 44-52 are rejected because they depend on claim 43.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the expanded configuration" in lines 2-3 of the claim.  Claim 43 recites “a preformed expanded configuration” and “a second expanded configuration.”  It is unclear which expanded configuration that the limitation "the expanded configuration" in lines 2-3 of the claim refers to.
Response to Arguments
Applicant’s arguments with respect to claim(s) 43-52 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 5-6 of the remarks, the limitation “proximal movement of the elongated member relative to the elongated shaft or distal movement of the elongated shaft relative to the elongated member causes the first expandable member to further expand into a second expanded configuration in which the first expandable member an outer perimeter that is larger than in the preformed expanded configuration” in claim 43 does not have sufficient support in the original disclosure and is considered as new matter.  Claim 43 is directed to the embodiment shown in Fig. 6 by at least reciting the second attachment and third attachment.  Figure 6 shows the expanded configuration of the medical device.  The disclosure is silent on that the first, expandable member can be further expanded into a second expanded configuration in which the first expandable members has an outer perimeter that is larger than in the preformed expanded configuration.  Although the specification describes that in some embodiments that the “the shape of the first expandable member 526, second expandable member 527 and third expandable member 528 can be further changed by pulling the elongate member 524 proximally and holding the tubular member 522 stationary, or moving the tubular member 522 distally and holding the elongate member stationary, or moving the elongate member 524 proximally while moving the tubular member 522 distally” as described above for previous embodiments in Para. [0098] but it does not specifically disclose that the first expandable member has an outer perimeter that is larger in the second expanded configuration than in the preformed expanded configuration.  Furthermore, none of the embodiment discloses that an expandable member has an outer perimeter that is larger in the second expanded configuration than in the preformed expanded configuration. Claims 44-52 are rejected because they depend on claim 43.
b)  The limitation “wherein the second and the third expandable member remains in the preformed expanded configuration when the elongate member is moved proximally relative to the elongate shaft or the elongate shaft is moved distally relative to the elongate member” in claim 43 does not have sufficient support and is considered as new matter.  Although the specification discloses “[a] proximal end portion of the first expandable member 526 is coupled to a distal end portion 525 of the tubular member 522 at attachment 538, and a distal end portion of the expandable member 526 and a proximal end portion of the second expandable member 527 are coupled to the elongate member 524 at attachment 558. A distal end portion of the second expandable member 527 and a proximal end portion of the third expandable member 528 are coupled to the elongate member 524 at attachment 560, and a distal end portion of the third expandable member 528 is coupled to a distal end portion 536 of the elongate member 524 at attachment 534,” however it is does not disclose/describe what the attachments exactly are for coupling the ends of the second and third expandable members to the elongate member (e.g. fixedly coupling/attaching the ends of the expandable members to the elongate member 524 or slidably coupling/attaching the ends of the expandable members to the elongate member).  Although previous embodiments describe how the shape of first expandable member changes (e.g. Figs. 2C-3) when the proximal end of the first expandable member is attached to the tubular member and the distal end of the first expandable member is attached to the elongate member, but the specification does not provide sufficient descriptions on how the shapes of the second and third expandable members changes when the elongate member is moved proximally relative to the elongate shaft or the elongate shaft is moved distally relative to the elongate member, especially the specification does not describe what the attachments 558, 560, and 534 are.   Claims 44-52 are rejected because they depend on claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771